NO. 12-13-00021-CV

                       IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

FOUR THOUSAND FOUR HUNDRED                        §           APPEAL FROM THE 241ST
EIGHTY-FIVE DOLLARS ($4,485.00)
IN U.S. CURRENCY,
APPELLANT

V.                                                §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §           SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This pro se in forma pauperis appeal is being dismissed for failure to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was
signed on October 25, 2012. Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court's judgment.
       On January 18, 2013, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and
25.1(e). He was further notified that unless he filed an amended notice of appeal on or before
February 18, 2013, the appeal would be referred to the court for dismissal. See TEX. R. APP. P.
42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellant has not
corrected his defective notice of appeal. Accordingly, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg,
No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied);
Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004,
pet. denied).
Opinion delivered February 28, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                          FEBRUARY 28, 2013


                                          NO. 12-13-00021-CV


            FOUR THOUSAND FOUR HUNDRED EIGHTY-FIVE DOLLARS
                       ($4,485.00) IN U.S. CURRENCY,
                                    Appellant
                                       V.
                           THE STATE OF TEXAS,
                                    Appellee

                            Appeal from the 241st Judicial District Court
                           of Smith County, Texas. (Tr.Ct.No. 10-3109-C)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3